                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

QUIANA KING, Individually and on Behalf
of All Others Similarly Situated                                                     PLAINTIFF

v.                               Case No. 4:19-cv-00456 KGB

EMPOWER HEALTHCARE
SOLUTIONS, LLC, and BEACON
HEALTH OPTIONS, INC.                                                              DEFENDANTS

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 12).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The Court has not

certified a collective or class action in this case, nor does the settlement agreement purport to

resolve any claims on behalf of any collective or class, according to all counsel. The action is

dismissed with prejudice, and each party will bear its own costs and fees to the extent not otherwise

provided for in the settlement agreement between the parties.

       It is so ordered this 20th day of November 2019.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
